Citation Nr: 1812354	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-31 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Evaluation of bilateral hearing loss disability, currently rated as noncompensable.

2.  Entitlement to a total disability evaluation based on individual employability due to a service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Department of Veterans Affairs




INTRODUCTION

The Veteran served on active duty from August 1983 to June 1986.  

This matter came before the Board of Veterans Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified before the undersigned Veteran's Law Judge during a November 2017 Travel Board hearing.  The transcript of the hearing is of record.

The Board notes that the Veteran submitted a Notice of Disagreement with a June 2014 rating decision which denied service connection for insomnia, anxiety, adjustment disorder, fatty liver disease, and other specified trauma and stressor related disorder.  Thereafter, a statement of the case was issued in September 2017.  Since then, the Veteran filed a VA Form 9 in November 2017 perfecting the appeal as to those issues and requesting a videoconference hearing.  The issues are unrelated to the ones being addressed in the remand below.  As such, the Board will address the issues subject of the November 2017 hearing in the remand below while administrative action is separately being taken to schedule the Veteran for a videoconference hearing on the issues noted above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudicating the issues on appeal.  

The Veteran was last afforded a VA examination for his bilateral hearing loss in December 2012.  The Veteran testified at the November 2017 hearing that his bilateral hearing loss disability has worsened since the December 2012 VA examination.  Specifically, the Veteran contends that his speech discrimination has worsened and he has significant problems understanding people when they speak to him and that he has more difficulty talking on the phone.  The Board notes that the Veteran's VA treatment records from October 2014 show that the Veteran reported decreased speech understanding and his hearing aids needed to be reprogrammed to match updated audiometric results.  As the evidence of record suggests his service-connected disability has increased in severity since the most recent VA examination in December 2012, the Board finds that the Veteran should be afforded a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

In addition, the Board finds that consideration of the Veteran's entitlement to TDIU must be deferred pending the resolution of the issue of his entitlement to an increased rating for his bilateral hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when the adjudication of one issue could have "significant impact" on the other issue).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to assess the current severity of his bilateral hearing loss disability.  

Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the Veteran's bilateral hearing loss disability and the severity of any and all manifestations found, to include pure tone thresholds, speech recognition scores, and an opinion as to the overall effect the Veteran's service-connected bilateral hearing loss disability has on his occupational and daily functioning.  All pertinent symptomatology and findings are to be reported in detail. Any indicated diagnostic tests and studies must be accomplished.

2.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.

3.  If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




